            Case 6:20-cv-00622-ADA Document 24 Filed 09/08/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 NCS MULTISTAGE INC.                               §
                                                   §
           Plaintiff,                              § CIVIL ACTION NO. 6:20-cv-00622-ADA
                                                   §
 v.                                                §
                                                   §
 TCO AS,                                           §
 TCO PRODUCTS INC.,                                §
 ARSENAL INC.                                      §
                                                   §
           Defendants.
                                                   §


  TCO PRODUCTS INC.’S AND SPECIALLY APPEARING DEFENDANT TCO AS’S
  OPPOSITION AND MOTION TO STRIKE PLAINTIFF’S NOTICE OF READINESS

       Pursuant to Judge Albright’s Standing Order Regarding Notice of Readiness in Patent

Cases dated August 7, 2019, Defendants TCO Products Inc. (“TCO Products”) and specially

appearing defendant TCO AS (“TCO AS,” collectively the “TCO Defendants”) respectfully

submit this Opposition and Motion to Strike Plaintiff NCS Multistage Inc.’s (“NCS”) Notice of

Readiness in Patent Case (“Notice of Readiness”). NCS filed its notice prematurely, and in direct

contradiction of this Court’s instructions. NCS’s premature Notice of Readiness is an attempt by

NCS to circumvent this Court’s standing orders, and ignore the fundamental due process rights

afforded by the Federal Rules of Civil Procedure to all Defendants. Accordingly, TCO Defendants

submit this opposition to inform the Court that this case is not ready for an Initial Case

Management Conference, and respectfully request that the Court strike NCS’s Notice of

Readiness, Doc. No. 23.1


       1
          On September 4, 2020, Counsel for TCO Defendants alerted NCS of the fact that it
prematurely filed the Notice of Readiness and requested that NCS withdraw it. See Ex. A, Sept. 4,
2020 Email from J. Spivey to D. Llagostera. NCS refused to withdraw the notice and disagreed
that it was prematurely filed. Ex. A, Sept. 8, 2020 Reply Email D. Llagostera to J. Spivey.

                                               1
               Case 6:20-cv-00622-ADA Document 24 Filed 09/08/20 Page 2 of 5




I.      THIS LITIGATION IS NOT READY FOR AN INITIAL CASE MANAGEMENT
        CONFERENCE

                A. NCS’s Notice of Readiness is Premature

            This Court’s Standing Order Regarding Notice of Readiness in Patent Cases dated August

     7, 2019 is unambiguous: the notice of readiness is supposed to be filed “when all defendants have

     responded to the initial pleadings (whether by Answer or Motion).” Aug. 7, 2019 Standing Or. at

     1. NCS’s Notice of Readiness is premature because specially appearing Defendant TCO AS has

     not been served. NCS admits as much. See Dkt. No. 23, Notice of Readiness, at p. 1 (“TCO

     Norway has not yet been served because it insists on service under the Hague…”). This fact alone

     renders NCS’s Notice of Readiness moot.

                B. NCS’s Premature Notice of Readiness is a Flagrant Attempt to Circumvent the
                   Federal Rules of Civil Procedure

            In addition to ignoring this Court’s standing order, NCS’s improper Notice of Readiness

     contradicts not only the letter, but also the spirit of the Federal Rules. The service of process is an

     essential step in any lawsuit – so much so that if it is not performed properly, a lawsuit cannot

     proceed. “If a defendant is not served within 90 days after the complaint is filed, the court on

     motion or on its own after notice to the plaintiff must dismiss the action without prejudice against

     that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

            Service of both the summons and a copy of the complaint is the official method by which

     a plaintiff notifies a defendant that she is being sued. The purposes of service of process are: (1)

     to give the court jurisdiction over the defendant; (2) to satisfy due-process requirements by giving

     the defendant notice of the suit; and (3) to give the defendant the opportunity to defend herself.

     See Henderson v. United States, 517 U.S. 654, 672 (1996). In fact, judgment cannot be rendered

     against a defendant unless the defendant has been served with process, has accepted or waived

     service, or has entered an appearance. Without valid service of process, the court does not obtain

                                                       2
          Case 6:20-cv-00622-ADA Document 24 Filed 09/08/20 Page 3 of 5




personal jurisdiction over the defendant. Omni Capital Int’l. v. Rudolf Wolff & Co., 484 U.S. 97,

104 (1987). Accordingly, service of process is critical because it establishes that the court hearing

the lawsuit has jurisdiction over the defendant. See O.J. Distributing, Inc. v. Hornell Brewing Co.,

Inc., 340 F.3d 345, 353 (6th Cir. 2003) (“Due process requires proper service of process for a court

to have jurisdiction to adjudicate the rights of the parties.”)

        Here, NCS admits that TCO AS, a foreign entity, has not been served. See Dkt. No. 23,

Notice of Readiness, at p. 1 (“TCO Norway has not yet been served because it insists on service

under the Hague…”). NCS then incorrectly asserts that because TCO AS intends to respond to

NCS’s complaint with its own motion, it obviates NCS’s need to properly serve all Defendants.

However, the fact that TCO AS knows about Plaintiff’s lawsuit or has obtained a copy of the

complaint from another source does not relieve Plaintiff of the obligation to obtain proper service

of process. Actual notice of the claim is insufficient to establish service of process. See McGuire

v. Sigma Coatings, Inc., 48 F.3d 902, 907 (5th Cir. 1995); see also LSJ Inv. Co., Inc., v. OLD, Inc.,

167 F.3d 320, 324 (6th Cir. 1999) “actual knowledge and lack of prejudice cannot take the place

of legally sufficient service.” Here, NCS appears to view service of process as a nuisance that

may be disregarded. However, service of process is, as Judge Gilstrap described, “a privilege of

the Defendants and one which they are entitled to insist upon.” Blitzsafe Texas LLC v. Geely

Sweden Holdings AB, 2:17- cv-420-JRG, D.I. 83, slip copy at 2–3 (E.D. Tex. June 26, 2018)

(quoting C & F Sys., LLC v. Limpimax, S.A., No. 1:09-cv-858, 2010 U.S. Dist. LEXIS 973, at *3

(W.D. Mich. Jan. 6, 2010)).

        Accordingly, this case is not ready for an initial Case Management Conference, and NCS’s

premature Notice of Readiness should be stricken.




                                                   3
             Case 6:20-cv-00622-ADA Document 24 Filed 09/08/20 Page 4 of 5




               C. NCS’s Accusation of Delay is Meritless

           NCS accuses the TCO Defendants of delay because they insist on NCS following the rules.

  NCS’s accusation is absurd and without merit, and reflects an attempt by NCS to detract from its

  own procedural delinquencies. NCS’s own motion states that the parties were negotiating a waiver

  of service for TCO AS. See Dkt. No. 23, Notice of Readiness, at p. 1, FN1 (“TCO Norway would

  only agree to waive service through the Hague if NCS provided TCO US, who had already been

  served, a total of 90 days to answer the Complaint”). As NCS is well aware, this sort of request is

  not unreasonable and parties come to such an agreement frequently. Accordingly, any alleged

  delay rests solely with NCS.

II.     CONCLUSION

           For the foregoing reasons, the Court should strike NCS’s Notice of Readiness and instruct

  Plaintiff to file the Notice of Readiness only after “all defendants have responded to the initial

  pleadings (whether by Answer or Motion).”


      Dated: September 8, 2020                         /s/ Jonathan R. Spivey
                                                       Jonathan R. Spivey
                                                       Texas Bar No. 24002989
                                                       jspivey@polsinelli.com
                                                       LaTasha M. Snipes
                                                       Texas Bar No. 24072504
                                                       tsnipes@polsinelli.com
                                                       Enes Ovcina
                                                       Pro Hac Vice
                                                       eovcina@polsinelli.com
                                                       POLSINELLI, PC
                                                       1000 Louisiana St., Suite 6400
                                                       Houston, Texas 77002
                                                       (713) 374-1600 (Office)
                                                       (713) 374-1601 (Facsimile)




                                                   4
          Case 6:20-cv-00622-ADA Document 24 Filed 09/08/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020 a copy of the foregoing Motion was electronically

filed with the Clerk of the Court, United States District Court for the Western District of Texas and

served via CM/ECF upon the counsel of record.




                                                              /s/ Jonathan R. Spivey
                                                              Jonathan R. Spivey




                                                 5
